
	

113 S2657 IS: Reclassification to Ensure Smarter and Equal Treatment Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2657
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reclassify certain low-level felonies as misdemeanors, to eliminate the increased penalties
			 for cocaine offenses where the cocaine involved is cocaine base, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Reclassification to Ensure Smarter and Equal Treatment Act of 2014 or the RESET Act.2.Reclassification of low-level felonies
			(a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended—(1)in section 404(a) (21 U.S.C. 844(a))—(A)in the fourth sentence—(i)by striking 2 years and inserting 1 year;(ii)by striking $2,500 and inserting $1,000;
						(iii)by striking 3 years and inserting 1 year; and(iv)by striking $5,000 and inserting $1,000; and(B)by striking the fifth sentence; and(2)in section 422(b) (21 U.S.C. 863(b)), by striking three years and inserting 1 year.(b)Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base(1)Controlled Substances ActThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed:(A)Clause (iii) of section 401(b)(1)(A).(B)Clause (iii) of section 401(b)(1)(B).(2)Controlled Substances Import and Export ActThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.)
			 are repealed:(A)Subparagraph (C) of section 1010(b)(1).(B)Subparagraph (C) of section 1010(b)(2).
					3.Weighing of controlled substances mixed with food products(a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the
			 following:424.Weighing of controlled substances mixed with food productsIn determining the weight of a controlled substance or mixture of controlled substances that is in
			 compound with a food product for purposes of this title or title III,	the
			 weight of the food product shall not be included..(b)Technical and conforming amendmentThe table of contents for the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by
			 inserting after the item relating to section 423 the following:Sec. 424. Weighing of controlled substances mixed with food products..
